Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	The amendment filed 06/16/2022 presents claims 1 and 3 as amended and claims 5-11 as new.  Therefore, claims 1-11 are currently pending examination.
	The amendment is sufficient in overcoming the previously indicated grounds of rejection under 35 USC 103 (a).
	Further grounds of objection and/or rejection, necessitated by the amendment, are presented below.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Election/Restrictions
Newly submitted claims 8-11 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Inventions I (originally examined invention) and II (claims 8-11) are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process of Invention I can be practiced by another and materially different apparatus in that the process can be practiced by a non-program based controller, such as an analog controller or by hand.  In this case, claims 8-11 details a computer configured to execute a series of steps and a non-transitory computer-readable medium for executing a series of steps.  The process of Invention I does not require such a computer, or a controller that operates by executing instructions stored on a computer-readable medium. The process on Invention I can be practiced by an analog controller, by hand, or by a controller using non-programmable functional blocks. Furthermore, the process of Invention I is classified in B23K 26/064, whereas the apparatus of Invention II is classified in B23K 26/702.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)    the inventions have acquired a separate status in the art in view of their different classification;
(b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c)    the inventions require a different field of search (for
example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d)    the prior art applicable to one invention would not likely be applicable to another invention; and/or
(e)    the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 8-11 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Objections
Claim 3 is objected to because of the following informalities:  “[[the]] scan lens” should be “a scan lens” and “[[a]] workpiece” should be “the workpiece.”
  Claim 4 is objected to because of the following informalities: “[[a]] plurality of pulses” should be “the plurality of pulses” and “[[a]] pulse-by-pulse basis” should be “the pulse-by-pulse basis.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 5 and 6 recite “wherein a duration of the first chirped RF waveform and the second chirped RF waveform is in a range from 0.1 µs to 10 µs” and “wherein the duration of the first chirped RF waveform and the second chirped RF waveform is 1 µs,” respectively.
The instant application, in paragraph 0062 (as published), discloses “chirping” the AOD acoustic waveform to defocus the beam on a pulse-by-pulse basis.  Paragraph 0094 discloses “applying a chirp waveform to at least one of the AOD’s 530, 532” where “the instantaneous frequency of the acoustic wave varies linearly within the optical process beam 512 passing through the AOD’s crystal” and that by applying chirp waveforms to both AOD’s 530, 532 “the laser beam spot 522 can be symmetrically defocuses, thus increasing the spot size at the workpiece 524.”
With respect to the claimed range of “0.1 µs to 10 µs,” paragraph 0073 discloses that maintaining “a constant beam power during AOD deflection can be accomplished at high speed (e.g., at update rates used for AODs from about 0.1 μs to about 10 μs) by updating (e.g., modulating) the RF power amplitude as a function of RF frequency.”  Paragraph 0087 discloses that “the AODs 530, 532 can update their respective acoustic fields (filling the optical aperture with a new acoustic waveform) on the order of about 0.1 μs to about 10 μs. Assuming a nominal update rate of about 1 μs, the process beam's position can be rapidly updated such that several of the dithered laser beam spots 534 overlap during processing.”
In this case, the specification does not sufficiently explain that the update rates used for the AODs, which range from the 0.1 µs to 10 µs range claimed, pertains to the duration of the first and second chirped RF waveforms.  Accordingly, claims 5 and 6 introduce subject matter not sufficiently described in the originally filed specification and, therefore, fail to satisfy the written description requirement by introducing new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 2 is rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Regarding claim 2, the recitation of “wherein generating the laser beam comprises a series of laser pulses, the method further comprising selectively changing the spot size between successively generated laser pulses” renders the claim indefinite.  Claim 1, from which claim 2 directly depends, recites “generating a laser beam, the laser beam comprising a plurality of pulses” and “selectively changes a spot size of the laser beam at the surface of the workpiece on a pulse-by-pulse basis.”  First, it is unclear if “a series of laser pulses” refers to the “plurality of pulses.”  Assuming that “a series of pulses” means the “plurality of pulses,” it is unclear in what way, if any, the “selectively changing the spot size between successively generated laser pulses” further limits of defines the selective changing of the spot size on a pulse-by-pulse basis.  That is, it is unclear in what way, if any, claim 2 further limits or defines the subject matter of claim 1.  For example, it is unclear if the changing of the spot size between successively generated pulses refers to something distinct that the changing of the spots size on a pulse-by-pulse basis.
	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson (U.S. Publication 2005/0279808) in view of Saggau et al. (U.S. Publication 2006/0071143), and in further view of Kobayashi et al. (JP2008036667), hereinafter Kobayashi.
Regarding claim 1, Johnson teaches a method (para. 0003; “The present invention relates to laser micromachining and, in particular, to methods and systems employing AOM frequency and/or amplitude modulation to improve laser machining performance.”) (para. 0083; “link processing systems, laser trimming and micromachining systems, and micro-via drilling systems”) (figure 21.  See also Figure 18) comprising: 

    PNG
    media_image1.png
    454
    582
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    337
    548
    media_image2.png
    Greyscale

generating a laser beam (via source 64, which is “preferably a Q-switched or pulsed laser beam”-para. 0058), the laser beam comprising a plurality of pulses; 
passing the laser beam sequentially through a first acousto-optic deflector (AOD) (AOM 601) and a second AOD (AOM 602) and onto a surface of a workpiece (80) (Para. 0092); and 
while passing the laser beam through the first AOD and second AOD, applying a first RF waveform to the first AOD to output a first diffracted laser beam to the second AOD and applying a second RF waveform to the second AOD to output a second diffracted laser beam (Para. 0093; “AOMs 601 and 602 are preferably driven by separate respective RF drivers 661 and 662 that have the ability to variably control the amplitude and/or the frequency of the RF power delivered to the transducers 70 as in any of the previously described embodiments, so the amplitude and position of the output beam at the workpiece 80 can be accurately controlled. Because the RF driver frequency can be adjusted at very high speeds, the AOMs 60 can be used to steer the beam in real time in an open-loop scanning system with lookup tables of characterized linear effects to calibrate out unwanted position error effects.”) (para. 0108; “FIG. 20 is a schematic diagram showing an embodiment of AOMs 601 and 602 of FIG. 18 in greater detail, with the AOMs 60 aligned along different axes to provide a dual-axis scanning system. The AOM 601 is set in position with the axis A perpendicular to the axis A of the AOM 602. Therefore, changing the frequency of the drive signal to AOM 601 will change the output angle of the AOM 601 in the X axis, with the relationship that varying frequency will vary the exit angle theta X. Changing the frequency of the drive signal to AOM 602 will change the exit angle of the AOM 602 in the Y axis, with the relationship that varying frequency will vary the theta Y. AOMs 601 and 602 can be close together and modulated independently, with the same or different frequencies and amplitudes. Thus, the output beam can change in amplitude and can move in the X and Y axis directions.”), 
wherein applying the first RF waveform and the second RF waveform on a pulse-by-pulse basis (para. 0015; “AOM modulation techniques of pulse-to-pulse laser energy with closed-loop control to facilitate laser pulse energy stability; and frequency and/or amplitude AOM modulation techniques for facilitating beam-positioning control including, but not limited to, employing more than one transducer on an AOM, employing closed-loop control for applications such as alignment error correction, beam walk rectification, or tertiary positioning.”) (para. 0089; “One or more AOMs 60 can therefore be used, with or without the frequency control techniques, in a closed-loop system for increasing the pulse amplitude stability at high update rates. Such amplitude or frequency adjustments can be used to control the laser pulse energy for laser drift and/or thermal instabilities in the laser output and/or inconsistent RF-induced heating of the AOM 60. The RF signal applied to the AOM 60 can be modulated to affect the amplitude or energy of any given laser output pulse in response to the information concerning the amplitude or energy of one or more preceding laser output pulses. The amplitude or energy of any given consecutive laser output pulses in a continuous string (such as tens, hundreds, or thousands) of multiple consecutive pulses can be controlled to vary by less than the typical 7% (or greater) pulse-to-pulse energy variation of conventional applicable laser micromachining systems. In some preferred embodiments, the pulse-to-pulse energy variation can be less than about 3% or even less than about 0.5% to 1%. Such pulse-to-pulse energy stability is particularly useful for embodiments employing solid-state harmonic lasers, especially those that are used to generate UV wavelengths.”).
Johnson is silent on the first and second RF waveforms being chirped and that the application of the first and second chirped RF waveform selectively changes a spot size of the laser beam at the surface of the workpiece.
Saggau teaches that it is known in the art of laser beam scanning (para. 0004) in which a laser beam (100) is sequentially passed through a first AOD (100) and a second AOD (200) (Figures 3-5) for the RF waveforms applied to the first and second AODs to be chirped (Saggau teaches that “chirping” is the process in which the frequency of the acoustic wave in the acousto-optic medium is continuously changed-para. 0032) (With respect to AOD 100, driver 140 “creates a chirped acoustic wave 135 that is transmitted through AOD 100”-para. 0032.  Para. 0033; “Because AOD 100 has a frequency gradient 105 across it, different portions of incident light beam 110 will interact with different frequencies of acoustic wave 135. As previously mentioned, the angle of deflection .theta. is dependent on the frequency of acoustic wave 135. Therefore, different portions of incident light beam 110 will be deflected by varying angles of deflection .theta.. As a result, deflected light beam 125 will either converge or diverge, depending on the orientation of frequency gradient 105 with respect to incident light beam 110.”) (With respect to AOD 200, driver 240 creates a “chirped high frequency acoustic wave 235-para. 0034).

    PNG
    media_image3.png
    538
    673
    media_image3.png
    Greyscale

Figure 3 of Saggau

	Saggau teaches, with respect to Figure 3 above, that “As a result of acoustic wave 235 being a reversed chirp with the same frequency gradient as acoustic wave 135, a deflected beam 225 from second AOD 200 will neither converge nor diverge. Therefore, if deflected beam 225 is passed through an objective lens 300, beam 225 will come into focus at a focal distance F…” (para. 0034).

    PNG
    media_image4.png
    517
    780
    media_image4.png
    Greyscale

Figure 4 of Saggau

	Saggau teaches, with respect to Figure 4 above, that the “second AOD 200 has a frequency gradient 206 that has lower frequencies nearest to driver 240 (unlike frequency gradient 205 in FIG. 3, which has higher frequencies nearest to driver 240). As a result, a deflected beam 226 diverges as it emerges from second AOD 200. After diverging deflected beam 226 passes through objective lens 300, it will come into focus at a focal distance F1, which is greater than focal distance F shown in FIG. 3. Therefore, by reversing the frequency gradient in second AOD 200, the axial distance at which deflected beam 226 can be focused is increased.” (para. 0035).

    PNG
    media_image5.png
    483
    602
    media_image5.png
    Greyscale

Figure 5 of Saggau

	
Saggau teaches, with respect to Figure 5 above, that the “first AOD 100 has a frequency gradient 106 that has higher frequencies nearest to driver 140 (unlike frequency gradient 105 in FIG. 3, which has lower frequencies nearest to driver 140). As a result, a deflected beam 127 converges as it emerges from first AOD 100. After converging deflected beam 127 passes through second AOD 200, it emerges as a converging deflected beam 227. When converging deflected beam 227 is passed through objective lens 300, it will come into focus at a focal distance F2, which is less than focal distance F shown in FIG. 3. Therefore, by reversing the frequency gradient in first AOD 100, the axial distance at which deflected beam 227 can be focused is decreased.” (para. 0036).
Saggau teaches that the orientation of frequency gradients in each AOD “can be selected to create a diverging, converging, or parallel beam from the second AOD” which “allows the effective focal distance of an objective lens to be altered” and “facilitates scanning in the axial direction.”  Saggau also teaches that “by incorporating counter-propagating waves with offset chirped frequencies, embodiments of the present invention are capable of performing simultaneous lateral and axial scanning without having to physically move components (such as an objective lens).” (para. 0037).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Johnson with Saggau, by replacing the first and second RF waveforms of Johnson, with the teachings of Saggau, in order to provide a continuously changing frequency of the acoustic wave in the acousto-optic medium such that the orientation of frequency gradients in the first and second AODs can be selected to create a diverging, converging, or parallel beam from the second AOD, which allows for the focal distance of an objective lens to be altered.  Furthermore, applying chirped RF waveforms to the AODs would allow for the simultaneous lateral and axial scanning without having to physically move the objective lens.
Here, modifying the RF waveforms of Johnson to use the chirped RF waveforms of Saggau would produce the result of the spot size of the laser beam at the surface of the workpiece (80) of Johnson to be selectively changed. However, to provide explicit support, the examiner cites to Kobayashi, as detailed below.

    PNG
    media_image6.png
    482
    660
    media_image6.png
    Greyscale

Figure 2 of Kobayashi

Kobayashi teaches that it is known in the art of laser machining systems in which the optical axis of the laser beam is deflected by an AOD (Abstract; Figure 2) (see also “Background-Art” section detailing using the laser to cut along planned dividing lines) for the spot size of the laser beam at the surface of the workpiece to be selectively changed upon the applied frequency (page 7 of the translation; “When, for example, a voltage of 5V is applied to the first deflection angle adjusting unit 814 of the first acoustooptic deflecting unit 81 and RF having a frequency corresponding to 5V is applied to the first acoustooptic device 811, a pulse is applied. The pulsed laser beam oscillated from the laser beam oscillation means 6 is deflected as shown by a solid line in FIG. Further, when a voltage of, for example, 10V is applied to the first deflection angle adjusting unit 814 and RF having a frequency corresponding to 10V is applied to the first acoustooptic device 811, the pulse laser beam oscillation unit 6 oscillates. The focused laser beam is deflected so that its optical axis is indicated by a one-dot chain line in FIG. 2, and is displaced from the condensing point Pa by a predetermined amount to the left in FIG. Focused on Pb. On the other hand, when a voltage of, for example, 0 V is applied to the first deflection angle adjusting unit 814 and RF having a frequency corresponding to 0 V is applied to the first acoustooptic device 811, the pulse laser beam oscillation unit 6 oscillates. The focused laser beam is deflected as indicated by a two-dot chain line in FIG. 2, and is defocused by a predetermined amount to the right in FIG. Focused on Pc. Further, when a voltage of, for example, 15V is applied to the first deflection angle adjusting unit 814 of the first acoustooptic deflecting unit 81 and RF having a frequency corresponding to 15V is applied to the first acoustooptic element 811. The pulse laser beam oscillated from the pulse laser beam oscillation means 6 is guided to the laser beam absorption means 83 as indicated by a broken line in FIG. As described above, the laser beam deflected by the first acousto-optic element 811 is deflected in the processing feed direction (X-axis direction) corresponding to the voltage applied to the first deflection angle adjusting means 814.”) (see also page 8; “  Note that the second acoustooptic deflecting means 82 also adjusts the voltage applied to the second deflection angle adjusting means 824 and applies it to the second acoustooptic element 821, similarly to the first acoustooptic deflecting means 81. By adjusting the RF frequency, the optical axis of the pulsed laser beam oscillated from the pulsed laser beam oscillating means 6 is an indexed feed direction (Y-axis direction: perpendicular to the paper surface in FIG. 2) perpendicular to the machining feed direction (X-axis direction). Direction).”).
Kobayashi teaches that the applied frequency to the AOD causes the focused laser beam to change shape, by defocusing, and to change position.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Johnson, as modified by Saggau, with Kobayashi by modifying the first and second RF waveforms of Johnson, with the teachings of Kobayashi, in order to provide processing of the workpiece at multiple positions.
Regarding claim 2, the primary combination, as applied in claim 1, teaches each claimed limitation and further teaches wherein generating the laser beam comprises generating a series of laser pulses, the method further comprising selectively changing the spot size between successively generated laser pulses (see claim 1, above).  
Regarding claim 3, the primary combination, as applied in claim 1, teaches each claimed limitation and further teaches after passing the second diffracted laser beam through the scan lens, directing the second diffracted laser beam onto a workpiece to cut a trench in the workpiece (see claim 1, above). 
	Regarding claim 4, the primary combination, as applied in claim 1, teaches each claimed limitation including wherein the laser beam comprises a plurality of pulses, and the generating of at least one selected from the group consisting of the first diffracted laser beam and the second diffracted laser beam is performed on a pulse-by-pulse basis (as detailed in claim 1, above).  
Regarding claim 7, the primary combination, as applied in claim 1, teaches each claimed limitation and further teaches wherein applying the first chirped RF waveform and the second chirped RF waveform selectively defocuses the laser beam at the surface of the workpiece (see claim 1, above).
Claims 5-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson (U.S. Publication 2005/0279808) in view of Saggau et al. (U.S. Publication 2006/0071143) and Kobayashi et al. (JP2008036667), hereinafter Kobayashi, and in further view of Lo et al. (U.S. Publication 2006/0114948), hereinafter Lo.
Regarding claims 5-6, the primary combination, as applied to claim 1, teaches each claimed limitation including the use of a first and second chirped RF waveform to first and second AODs, respectively. These chirped RF waveforms, necessarily, have a duration.  The primary combination is silent on the duration being in a range from 0.1 µs to 10µs (claim 5) and being 1 µs (claim 6).

    PNG
    media_image7.png
    194
    553
    media_image7.png
    Greyscale

Lo teaches that it is known in the art of laser processing workpieces (para. 0002) (para. 0003; micromachining workpieces) utilizing AOMs (para. 0022-0024) to apply RF pulses to an AOM (Figure 4B; para. 0047; RF pulses 38a-38k and 38a’-38k’).  Lo teaches that the RF pulses are applied at pulse durations 42’ (para. 0047) and that the duration of RF pulse 42’ “can be anywhere between one microsecond and ten microseconds” (para. 0048).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Johnson, as modified by Saggau and Kobayashi, with Lo by replacing the duration of the first and second chirped RF waveforms of Johnson, being inherently of some value, with the teachings of Lo, in order to maintain substantially constant thermal loading on the AOMs (para. 0047).
Furthermore the duration of the RF waveform is interpreted to be a result effective variable that would be optimized in order to achieve a recognized result. In this case the recognized result would be “substantially constant thermal loading on AOM” (para. 0047; Lo). Lo states that the RF duration “can be anywhere between one microsecond and ten microseconds” and that the minimum RF duration is determined “by the laser pulse jittering time and the response time of AOM” (para. 0048). Lo also states that the RF durations “can be kept as original or can be altered to be within a specified tolerance of the RF loading variation of the coincident RF pulses” (para. 0047). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05-ll-A and MPEP 2144.05-ll-B.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761